DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2020 has been entered.

Response to Arguments
Applicant’s arguments, see page 8, filed November 19, 2020, with respect to the rejection(s) of claim(s) 1-3, 5-8 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferman et al., US 2012/0079399 A1 (hereafter referred to Ferman) in view of Sanso et al., US 10,091,260 B2 (hereafter referred to as Sanso).
Regarding claim 1, Ferman teaches an information processing system (p. 22, “FIG. 1 depicts an exemplary meeting system 100 comprising a meeting server 102 that may facilitate communication between various meetings sites (two shown 104, 106) and may be a repository for meeting-related content.”), comprising circuitry to:
in response to an input of first address information for starting use of an electronic meeting service to one or more terminal apparatuses (p. 22, “A mobile participant (one shown 112) who is not physically located at a meeting site 104, 106 may join a meeting by means of a web client provided they have a communication link 114 providing web access.”), acquire one or more pieces of second address information for accessing personal contents to be used only by each of individual users through a web browser of corresponding one of the one or more terminal apparatus apparatuses in the electronic meeting service (p. 28, “In this example, a first participant 300 represented by a first icon 302, which may be displayed in a meeting-participant region of a meeting-application window, may be associated with three personal content containers: a first container 304 corresponding to an email address associated with the first participant; a second container 306 designating a destination folder on an enterprise network; and a third container 308 corresponding to a registered mobile device.”); and 

	Regarding dependent claim 2, Ferman-Sanso teaches the information processing system of claim 1, wherein the circuitry is further configured to: 
in response to the input of the first address information for starting the use of the electronic meeting service to the one or more terminal apparatuses (Ferman, p. 25, “In some embodiments, physical attendance may be explicitly entered into, and authenticated by, the meeting application.”), 
determine whether the personal contents of the one or more terminal apparatuses to which the first address information is input are already generated (Ferman, p. 32, “In some embodiments, a one-time discovery and setup step may be required to register a new device with a meeting application.  The meeting application may retain a list of all registered devices, and may automatically authenticate a registered device when the device is detected within range of a meeting site.”); 
generate the personal contents of the one or more terminal apparatuses to which the first address information is input, based on a determination result indicating that the personal contents are not generated yet (Ferman, p. 32, “The meeting application may retain a list of all registered devices, and may automatically authenticate a registered device when the device is detected within range of a meeting site.”); and 
acquire the one or more pieces of second address information of the personal contents based on another determination result indicating that the personal contents are already 
wherein the circuitry redirects each of the one or more terminal apparatuses, to which the first address information is input, to the respective destination identified by each of the acquired one or more pieces of second address information or to the one or more pieces of second address information of the generated personal contents (Ferman, p. 30, “In some embodiments of the present invention, a user-interface action, for example, a click, a double click, a drag-and-drop action or other user-interface action, in a region associated with the meeting-participant indicator may result in the routing of meeting content to a default content container associated with the meeting participant represented by the meeting-participant indicator.”).
Regarding claim 6, Ferman teaches an information processing apparatus (p. 22, “FIG. 1 depicts an exemplary meeting system 100 comprising a meeting server 102 that may facilitate communication between various meetings sites (two shown 104, 106) and may be a repository 9for meeting-related content.”), comprising circuitry to:
in response to an input of first address information for starting use of an electronic meeting service to one or more terminal apparatuses (p. 22, “A mobile participant (one shown 112) who is not physically located at a meeting site 104, 106 may join a meeting by means of a web client provided they have a communication link 114 providing web access.”), acquire one or more pieces of second address information for accessing personal contents to be used only 
Regarding claim 7, Ferman teaches an information processing method performed by an information processing apparatus (p. 22, “FIG. 1 depicts an exemplary meeting system 100 comprising a meeting server 102 that may facilitate communication between various meetings sites (two shown 104, 106) and may be a repository for meeting-related content.”), the method comprising: 
in response to an input of first address information for starting use of an electronic meeting service to one or more terminal apparatuses (p. 22, “A mobile participant (one shown 112) who is not physically located at a meeting site 104, 106 may join a meeting by means of a web client provided they have a communication link 114 providing web access.”), acquiring one or more pieces of second address information for accessing personal contents to be used only by each of individual users through a web browser of corresponding one of the one or more terminal apparatuses in the electronic meeting service (p. 28, “In this example, a first 
automatically redirecting each of the one or more terminal apparatuses, in response to which the first address information being is input, to each of the acquired one or more pieces of second address information (p. 30, “In some embodiments of the present invention, a user-interface action, for example, a click, a double click, a drag-and-drop action or other user-interface action, in a region associated with the meeting-participant indicator may result in the routing of meeting content to a default content container associated with the meeting participant represented by the meeting-participant indicator.”). Ferman does not specifically teach said first address information being a uniform resource locator (URL) common to the one or more terminal apparatuses as participants in a same electronic meeting, and said one or more pieces of second address information being URLs that are different for each of the one or more terminal apparatuses that uses the same electronic meeting. However, in the same field of endeavor, Sanso teaches said first address information being a uniform resource locator (URL) common to the one or more terminal apparatuses as participants in a same electronic meeting(column 15, lines 9-19; column 18, lines  27-43; “As shown in FIG. 8, operation 802 can comprise receiving a URL identifying a web application or web page to be shared during the web conference.”), and said one or more pieces of second address information being URLs that are different for each of the one or more terminal apparatuses that uses the same electronic 
Regarding dependent claim 9, Ferman-Sanso teaches the information processing system of claim 1, wherein the one or more pieces of second address information are associated to identification information of the electronic meeting service (Ferman, Accessible during the meeting. p. 26, “For example, in some embodiments of the present invention, a meeting-application window may comprise a meeting-participant region and a content region.”) and identified based on terminal apparatus identification information (Ferman, p. 30, “In some embodiments of the present invention, a user-interface action, for example, a click, a double click, a drag-and-drop action or other user-interface action, in a region associated with the meeting-participant indicator may result in the routing of meeting content to a default content container associated with the meeting participant represented by the meeting-participant indicator.”). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferman and Sanso as applied to claim 1 above, and further in view of  Daudelin et al., US 2015/0079959 A1 (hereafter referred to as Daudelin).
Regarding dependent claim 5, Ferman-Sanso teaches the information processing system of claim 1, above. Ferman-Sanso does not specifically teach wherein the first address information is the URL having a short and simple expression. However, in the same field of endeavor, Daudelin teaches a first address information is the URL having a short and simple expression (p. 43, “The service then returns a registration indicium such as a QR code or a shortened URL for use by the attendees.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferman-Sanso to substitute a short URL from Daudelin for the hosting URL from Ferman-Sanso to streamline accessing the web conference for attendees and thereby improve attendee user experience.

Claim 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferman and Sanso as applied to claim 1 above, and further in view of  Shepherd et al., US 9,398,059 B2 (hereafter referred to as Shepherd).
Regarding dependent claim 3, Ferman-Sanso teaches the information processing system of claim 2, as cited above. Ferman-Sanso does not specifically teach wherein, the circuitry is further configured to: determine whether a shared content to be shared and used by the one or more terminal apparatuses is already created; and generate the shared content based on a determination result indicating that the shared content is not generated yet. However, in the same field of endeavor, Shepherd teaches wherein, the circuitry is further configured to: 
Regarding dependent claim 8, Ferman-Sanso teaches the information processing system of claim 1, as cited above. Ferman-Sanso does not specifically wherein the personal contents include a virtual whiteboard for each of individual users to use at each one of the one or more terminal apparatuses. However, in the same field of endeavor, Shepherd teaches wherein the personal contents include a virtual whiteboard for each of individual users to use at each one of the one or more terminal apparatuses (column 15, lines 10-18; “Particularly, public portion 405 and private portion 406 are rendered concurrently in the same window of a graphical representation of virtual collaboration workspace.  As shown, portions 405 and 406 are . 

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   the prior art of record fails to teach or suggest:
wherein the circuitry is further configured to: in response to the input of first address information for starting use of the electronic meeting service to one or more terminal apparatuses, send a request for one or more pieces of second address information to the relay apparatus and acquire the one or more pieces of second address information that is generated by the relay apparatus based on the request for accessing personal contents to be used only by each of individual users through the web browser of corresponding one of the one or more terminal apparatuses in the electronic meeting service; and automatically, by the relay apparatus, redirect each of the one or more terminal apparatuses, in response to the first address information being input, to each of the acquired one or more pieces of second address information, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Callahan, US 20180335998 A1, teaches some embodiments relate to roaming copy and paste tools that allow data copied from one device to be pasted on another device that can be incorporated into collaboration tools.
Ackerman et al., US 20100037151 A1, teaches a multimedia conferencing system where each content sector on the participant and attendee conference displays may be enlarged to full screen or reduced to a sector display or an icon with a simple command.
Stálnacke et al., US 20090181659 A1, teaches location information of each participant may be provided to the server during the login procedure. Participant A takes notes that are sent to his personal database/ folder (i.e. this information is not distributed to the other meeting Participants) and stored in his personal database/folder.
Uchida et al., US 8955048 B2, teaches FIG. 10 shows overlay data and author information, which associates each overlay data stored in the meeting database with the author of the overlay data (i.e. the participant who made the overlay annotations stored as the overlay data).
Brunson, US 20150178260 A1, teaches first layer (or view) in the webconference may correspond to a public layer (i.e., the layer controlled by the moderator having the presentation selected by the moderator).  A second layer in the webconference may correspond to a private layer, which means that the user can take notes.

render current or past shared content
Koide et al., US 7328258 B2, teaches therefore, in order to realize a smooth conferencing, the present inventors have found it is essential to realize a technique which can clearly distinguish and effectively process three kinds of information, namely, public information to be inspected by all of the participants, local information (or personal information) for personal use, and private information to be exchanged between specific participants.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patrice L Winder/Primary Examiner, Art Unit 2452